Citation Nr: 1454347	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for L2-L3 herniated nucleus pulpous, currently evaluated as 10 percent disabling.

2. Entitlement to service connection for a disability of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to April 1983 and from March 1984 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of a June 2014 rating decision, service connection for a psychiatric disorder was granted.  A grant of service connection for a psychiatric disorder is considered a full grant of the benefit sought on appeal, this issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran was scheduled for a Board hearing in November 2014.  However, it an October 2014 statement, the Veteran withdrew his request for a Board hearing.


FINDING OF FACT

By way of an October 2014 statement, the Veteran withdrew his appeal in its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the instant case, the Veteran's representative submitted a statement in October 2014, in which it was stated that the Veteran stated that he wished to withdraw his appeal, along with his request to cancel his scheduled hearing.  As such, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


